CRAIG, J.
Since the appeal and the filing of the opening brief in this case, wherein the only points raised were as to the jurisdiction of the trial court and the sufficiency of the evidence to support the judgments, appellants filed a petition for a writ of habeas corpus, also raising the question of jurisdiction. The writ of habeas corpus was granted, and appellants were discharged upon that ground. (In the Matter of Leach et al., 99 Cal. App. 645 [279 Pac. 157].) This question being decided, the other point has become moot, and nothing remains for us to decide.
Upon the authority of the decision mentioned, the judgments and orders denying a new trial are reversed.
Works, P. J., concurred.
Thompson (Ira F.), J., being absent, did not participate in this decision.